17-2772
    Lanteri v. State of Connecticut


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 8th day of June, two thousand eighteen.

    PRESENT:
                DENNIS JACOBS,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges,
                STEFAN R. UNDERHILL,*
                      District Judge.
    _____________________________________

    Michael A. Lanteri,
                 Plaintiff-Appellant,

                        v.                                                       17-2772

    State of Connecticut,
                 Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Michael A. Lanteri, pro se, Old Lyme, CT.

    FOR DEFENDANT-APPELLEE:                              Alayna Michelle Stone, Assistant Attorney
                                                         General, for George Jepsen, Attorney
                                                         General of the State of Connecticut,
                                                         Hartford, CT.

           Appeal from a judgment of the United States District Court for the District of Connecticut
    (Bryant, J.).

    * Judge Stefan R. Underhill, United States District Court for the District of Connecticut, sitting
    by designation.
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Michael A. Lanteri, pro se, sued the State of Connecticut under 42 U.S.C. § 1983,
alleging that a family court judge violated the First Amendment and due process by ordering him
to pay alimony and certain assets to his former wife. The district court dismissed Lanteri’s § 1983
claims for lack of subject matter jurisdiction on the ground that the State was immune from suit
under the Eleventh Amendment. We assume the parties’ familiarity with the underlying facts, the
procedural history, and the issues presented for review.

        Dismissal for lack of subject matter jurisdiction is proper “when the district court lacks the
statutory or constitutional power to adjudicate.” Makarova v. United States, 201 F.3d 110, 113
(2d Cir. 2000). We review questions of subject matter jurisdiction de novo. See Lefkowitz v. Bank
of N.Y., 528 F.3d 102, 107 (2d Cir. 2007).

        As the district court determined, the Eleventh Amendment precludes a party from suing a
state unless the state expressly waives its immunity or Congress abrogates that immunity. See CSX
Transp., Inc. v. N.Y. State Office of Real Prop. Servs., 306 F.3d 87, 94-95 (2d Cir. 2002).
Connecticut has not waived its immunity. See Fetterman v. Univ. of Conn., 192 Conn. 539, 550-
52 (1984), abrogated on other grounds by Piteau v. Bd. of Educ. of the City of Hartford, 300 Conn.
667 (2011). Nor has Congress abrogated it. See Dube v. State Univ. of N.Y., 900 F.2d 587, 594
(2d Cir. 1990). Therefore, Lanteri’s § 1983 claims are barred.

        Lanteri argues that the district court had subject matter jurisdiction because his complaint
raised a federal question and that the court erred by failing to address his claims on the merits.
However, a state is immune from suit under the Eleventh Amendment even if the suit raises a
federal question. See Atl. Healthcare Benefits Tr. v. Googins, 2 F.3d 1, 4 (2d Cir. 1993). And
because a district court lacks jurisdiction to adjudicate a claim against an immune defendant, the
court did not err in declining to resolve Lanteri’s § 1983 claims on the merits. See id.

        The court declined to exercise supplemental jurisdiction over any remaining state law claims
once it dismissed the § 1983 claims. Because the court dismissed the § 1983 claims for lack of
subject matter jurisdiction, however, it also lacked jurisdiction over any remaining state law claims.
See Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017) (“When a district court
correctly dismisses all federal claims for lack of subject-matter jurisdiction pursuant to Rule
12(b)(1), the district court is thereby precluded from exercising supplemental jurisdiction over
related state-law claims.”).

        We have considered Lanteri’s remaining arguments and find them to be without merit. For
the foregoing reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court



                                                 2